UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

RALPH EDWARD RHODES,
Plaintiff-Appellant,

v.

REUBEN PENA, Unit Manager;
WILLIAM FITZWATER, Correctional
                                                                No. 00-6468
Officer; GEORGE TRENT, Warden;
WILLIAM DAVIS, Commissioner,
West Virginia Department of
Corrections; PARIS DELANEY,
Correctional Officer,
Defendants-Appellees.

Appeal from the United States District Court
for the Southern District of West Virginia, at Beckley.
David A. Faber, District Judge.
(CA-98-927-5)

Submitted: August 22, 2000

Decided: September 15, 2000

Before NIEMEYER and KING, Circuit Judges, and
HAMILTON, Senior Circuit Judge.

_________________________________________________________________

Vacated and remanded by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Ralph Edward Rhodes, Appellant Pro Se. John Thomas Molleur,
Charles R. Bailey, BAILEY & WYANT, P.L.L.C., Charleston, West
Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Ralph Edward Rhodes appeals from the district court's adverse
grant of summary judgment in his civil action filed pursuant to 42
U.S.C.A. § 1983 (West Supp. 2000). For the reasons set forth below,
we vacate and remand for further proceedings.

A review of the record demonstrates that Defendants moved for
summary judgment and submitted depositions, affidavits, and other
materials in support of their motion. The district court granted sum-
mary judgment. However, the district court failed to provide Rhodes
with the notice required by Roseboro v. Garrison , 528 F.2d 309, 310
(4th Cir. 1975), which prohibits the entry of summary judgment based
on a pro se party's failure to submit affidavits supporting his allega-
tions unless such party is given a reasonable opportunity to file
counter-affidavits or other appropriate materials and is informed that
failure to file such a response may result in dismissal of the action.
See Roseboro, 528 F.2d at 310.

Rhodes did not submit any affidavits or other evidence in support
of his claims or to stave off summary judgment. The district court
granted the motion for summary judgment, in part, based on Rhodes'
failure to produce such supporting evidence. On this record we cannot
find that the district court's failure to provide Roseboro notice was
harmless error. See Fed. R. Civ. P. 61; Fed. R. Civ. P. 56(e).

We therefore vacate the district court's order granting summary
judgment for Defendants and remand this case to the district court
with instructions to provide Rhodes with the notice and opportunity
to respond to which he is entitled. The reason for remand is wholly
procedural and has nothing to do with the merits of the case. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the Court and argument
would not aid the decisional process.

VACATED AND REMANDED

                    2